


110 HR 723 IH: To amend the Federal Water Pollution Control Act to

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 723
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Bishop of New
			 York (for himself, Mr.
			 LoBiondo, Mr. Buchanan,
			 Mr. Israel,
			 Mr. Saxton,
			 Mr. Smith of New Jersey, and
			 Mrs. Drake) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  reauthorize programs to improve the quality of coastal recreation waters, and
		  for other purposes.
	
	
		1.Coastal recreation water
			 quality monitoring and notificationSection 406(i) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(i)) is amended by striking
			 2005 and inserting 2012.
		2.Authorization of
			 appropriationsSection 8 of
			 the Beaches Environmental Assessment and Coastal Health Act of 2000 (Public Law
			 106–284; 114 Stat. 877) is amended by striking 2005 and
			 inserting 2012.
		
